Citation Nr: 0605906	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO, which denied 
service connection for, in pertinent part, the veteran's 
claimed chloracne.  By that rating decision, the RO also 
denied service connection for post-traumatic stress disorder 
as well as for neoplasia and lipoma.  The veteran appealed 
these denials as well.  Service connection was subsequently 
granted; as the full benefits sought on appeal have been 
granted, these issues are no longer before the Board.  See 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In June 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO. 


FINDING OF FACT

Through a written communication to the RO received in June 
2005, prior to promulgation of a decision by the Board, the 
veteran withdrew this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204.

The veteran withdrew his appeal in a signed written statement 
received by the RO in June 2005, two days after his hearing 
on appeal.  In light of the veteran's withdrawal of his 
appeal, there remain no allegations of error of fact or law 
for appellate consideration.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

Accordingly, the Board is without jurisdiction to review the 
appeal with respect to this issue, and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


